Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

1.  Claims 1, 4, 6, 12, 19, 27, 33, 37, 42, 47, 50-51, 54-55, 57, 61-62,and  65-66 are pending and being acted upon presently. Applicant’s preliminary amendment filed 4/18/2019 is acknowledged.

Species Election

2.  Applicant is required under 35 USC 121 to elect a single disclosed species to which claims would be restricted if no generic claim is finally held to be allowable and to list all claims readable thereon including those subsequently added.

A. Applicant is required to elect a particular wash solution such as one recited in claim 37. The structures of the species are different as evidenced by the different types of types of constituents which make up the wash the buffers, and there is no evidence showing that the specific constituents are obvious variants of one another. Possible elections set for the claim 37 are the following:

(i)    a solution comprising sodium benzoate at a concentration of about 0.5 M, and sodium bicarbonate at a concentration of about 50 mM, having a pH of about 10.0;

(ii)    a solution comprising sodium benzoate at a concentration of about 0.5 M, benzyl alcohol at a concentration of about 2%, arginine at a concentration of about 0.5 M, and sodium phosphate at a concentration of about 50mM, having a pH of about 9.0;

(iii)    a solution comprising sodium benzoate at a concentration of about 0.5 M and benzyl alcohol at a concentration of about 2% (v/v), having a pH of about 7.0;

(iv)    a solution comprising sodium benzoate at a concentration of about 0.5 M, benzyl alcohol at a concentration of about 2% (v/v), and sodium chloride at a concentration of about 0.5 M, having a pH of about 7.0;



(vi)    a solution comprising benzene sulfonate at a concentration of about 0.5 M, sodium benzoate at a concentration of about 0.5 M, and benzyl alcohol at a concentration of about 2% (v/v), having a pH of about 7.0;

(vii)    a solution comprising caprylic acid at a concentration of about 50 mM, sodium benzoate at a concentration of about 0.5 M, arginine at a concentration of about 0.5 M, and sodium chloride at a concentration of about0.5 M, having a pH of about 7.0;

(viii) a solution comprising sodium benzoate at a concentration of about 0.5 M, benzyl alcohol at a concentration of about 2% (v/v), and arginine at a concentration of about 0.5 M, having a pH of about 6.0;

(ix)    a solution comprising sodium benzoate at a concentration of about 0.5 M, benzyl alcohol at a concentration of about 2% (v/v), and arginine at a concentration of about 0.5 M, having a pH of about 5.0; OR

(x)    a solution comprising benzyl alcohol at a concentration of about 2% (v/v) and arginine at a concentration of about 0.5 M, having a pH of about 5.0.

3. Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  

There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. In addition, these species are not obvious variants of each other based on the current record. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.



Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 

4. The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.

In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.



6.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


April 2, 2021

/JAMES  ROGERS/
Examiner, Art Unit 1644

	
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644